United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MARTINSBURG VETERANS MEDICAL
CENTER, Martinsburg, WV, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1658
Issued: April 21, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 1, 2010 appellant filed an application for review of a May 14, 2010 decision of
the Office of Workers’ Compensation Programs, claim number xxxxxx415, which denied
modification of a February 25, 2010 decision finding that appellant did not sustain a workrelated lumbar injury. The appeal was docketed as number 10-1658. The May 14, 2010 decision
referenced another back injury claim filed by appellant, claim number xxxxxx866, which is not
before the Board.1 On appeal, appellant asked that claims for work-related back injuries be
consolidated as both cases pertain to the same condition.
In the May 14, 2010 decision, the Office noted reviewing the other claim file and quoted
from the March 4, 2009 decision, in claim number xxxxxx866, regarding certain findings. The
Office indicated that in the present claim appellant asserted that he was “informed by his
employing agency that he needed to submit a CA-2a, Notice of Recurrence of Disability, under a
previous OWCP claim established under file xxxxxx866, rather than file a new CA-1.”2
1

The record reflects that appellant filed a claim for a back injury which occurred on June 4, 2008 and which the
Office accepted acute lumbar sprain.
2

The Office stated that appellant’s claim for recurrence of disability was denied by Office decision dated May 27,
2009, claim number xxxxxx866.

Appellant contended that the information required to establish his claim under the present claim,
number xxxxxx415, was submitted by his employer under claim number xxxxxx866. The Office
noted that appellant’s supervisor confirmed that “the mix-up of correct filing of workers’
compensation claims” caused “hardship” for appellant.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, number xxxxxx415, involves appellant’s claim for a
work-related lumbar injury. In the May 14, 2010 decision, the Office noted reviewing evidence
and findings made in claim number xxxxx866 in reaching its decision. The evidence also
indicates that file number xxxxxx866 may have evidence germane to claim number xxxxxx415.
Claim number xxxxxx866 is not presently before the Board. Pursuant to Office procedures, the
Office has determined that cases should be combined where correct adjudication depends on
cross-referencing between files. In the instant appeal, it appears that, for a full and fair
adjudication, the Office claims pertaining to appellant’s lumbar conditions should be combined
pursuant to Office procedures.3 This will allow the Office to consider all relevant claim files in
developing appellant’s claim. Moreover, to consider appellant’s appeal at this stage would
involve a piecemeal adjudication of the issues in this case and raise the possibility of inconsistent
results. It is the Board’s policy to avoid such an outcome.4
The case will be remanded to the Office to combine case file numbers xxxxxx415 and
xxxxxx866. Following this and such other development as deemed necessary, the Office shall
issue an appropriate merit decision on appellant’s claim.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

See William T. McCracken, 33 ECAB 1197 (1982).

2

IT IS HEREBY ORDERED THAT the May 14, 2010 decision be set aside and the
matter remanded to the Office of Workers’ Compensation Programs for further proceedings
consistent with this order of the Board.
Issued: April 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

